—Application by assigned counsel to be relieved pursuant to People v Saunders (52 AD2d 833), on the ground that the appeal from the judgment, Supreme Court, New York County (Jerome Hornblass, J., at suppression hearing; Nicholas Figueroa, J., at trial and sentence), rendered November 16, 1990, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and attempted robbery in the first degree, and sentencing him to three concurrent terms of 3 to 9 years, does not present any nonfrivolous issues, unanimously denied; sua sponte, counsel is relieved without compensation, and new counsel assigned to prosecute the appeal, which is to be heard before a new panel of this Court hearing appeals, when so perfected.
Assigned counsel has submitted a brief consisting of a lengthy narrative of facts of the suppression hearing and the trial, followed by a perfunctory one-page analysis concluding that there are no viable issues presented for appeal. The presentation is not a thorough examination of the record, and accordingly, upon the Court’s own motion, assigned counsel is relieved without compensation, and new counsel is assigned for the appeal (People v Lopez, 158 AD2d 430). Concur—Wallach, J. P., Ross, Asch and Rubin, JJ. [The unpublished order of this Court entered on Oct. 26, 1993 is recalled and vacated.]